Exhibit 10.2

 

MYR GROUP INC.
SENIOR MANAGEMENT INCENTIVE PLAN
(AMENDED AND RESTATED AS OF MAY 1, 2014)

 

1.                                      Purpose.  The purpose of the MYR Group
Inc. Senior Management Incentive Plan is to promote the interests of the Company
and its stockholders by strengthening the Company’s ability to attract, motivate
and retain key employees upon whose judgment, initiative and efforts the
financial success and growth of the business of the Company largely depend and
to provide an additional incentive for key employees through cash incentive
payments that promote and recognize the financial success and growth of the
Company.

 

2.                                      Definitions.  The following terms, as
used herein, shall have the following meanings:

 

(a)                                 “Affiliate” shall mean, with respect to the
Company or any of its subsidiaries, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company.

 

(b)                                 “Award” shall mean an incentive compensation
award, granted pursuant to the Plan, which shall be designated as either an
“Annual Award” or a “Long-Term Award.”

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Change in Control” shall mean (i) for the
purposes of vesting of any Award, the occurrence of a Change in Control as
defined in the Company’s 2007 Long-Term Incentive Plan (amended and restated as
of May 1, 2014) (or as set forth in a specific form award agreement under such
plan as identified by the Committee for purposes of such Award); and (ii) for
purposes of payment of any Award that would be deferred compensation within the
meaning of Section 409A of the Code, a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, within the meaning of Section 409A of the Code.

 

(e)                                  “Code” shall mean the U.S. Internal Revenue
Code of 1986, as amended.

 

(f)                                   “Committee” shall mean the Compensation
Committee of the Board of Directors, the composition of which shall at all times
consist solely of two or more “outside directors” within the meaning of
Section 162(m) of the Code.

 

(g)                                  “Company” shall mean MYR Group Inc. and its
successors.

 

(h)                                 “Covered Employee” shall mean a Participant
who is, or is determined by the Board to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Code (or any successor
provision).

 

(i)                                     “Disability” shall mean that, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, the Participant is unable to engage in any substantial
gainful activity or is receiving income replacement benefits under an accident
and health benefit plan covering employees of the Company for a period of not
less than three months.

 

(j)                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(k)                                 “Negative Discretion” shall mean discretion
exercised by the Committee to cancel or reduce the amount of payment under an
Award; provided that the exercise of such discretion shall not cause the
affected Award to fail to qualify as a Qualified Performance-Based Award.

 

--------------------------------------------------------------------------------


 

(l)                                     “Participant” shall mean any employee of
the Company or an Affiliate who is, pursuant to Section 4 of the Plan, selected
to participate in the Plan.

 

(m)                             “Performance Goals” shall mean measurable
performance goals established pursuant to the Plan for Participants pursuant to
Section 5.  The Performance Goals applicable to any Qualified Performance-Based
Awards shall be based on one or more, or a combination, of the following
criteria, as applicable: (i) total stockholder return; (ii) stock price
appreciation; (iii) return on equity; (iv) return on assets; (v) modified return
on assets; (vi) return on capital (including return on invested capital);
(vii) earnings per share; (viii) earnings before interest and taxes;
(ix) earnings before interest, taxes, depreciation and amortization; (x) ongoing
earnings; (xi) cash flow (including operating cash flow, free cash flow,
discounted cash flow return on investment, and cash flow in excess of costs of
capital); (xii) economic value added; (xiii) net operating profit after tax,
less a cost of capital charge; (xiv) stockholder value added; (xv) revenues;
(xvi) net income; (xvii) pre-tax income; (xviii) operating income; (xix) pre-tax
profit margin; (xx) performance against business plan; (xxi) backlog; (xxii)
customer service; (xxiii) corporate governance quotient or rating; (xxiv) market
share; (xxv) employee satisfaction; (xxvi) employee engagement; (xxvii) supplier
diversity; (xxviii) workforce diversity; (xxix) operating margins; (xxx) credit
rating; (xxxi) dividend payments; (xxxii) expenses; (xxxiii) fuel cost per
million BTU; (xxxiv) costs per kilowatt hour; (xxxv) retained earnings;
(xxxvi) completion of acquisitions, divestitures and corporate restructurings;
(xxxvii) safety (including total OSHA recordable rate, OSHA lost time accident
rate, lost workday severity rate, restricted workday severity rate, restricted
workday incident rate, days away and restricted time, first aid cases, general
liability cases, and auto accidents); and (xxxix) strategic business criteria,
consisting of one or more objectives based on meeting goals in the areas of
litigation, human resources, information services, production, inventory,
safety, support services, site development, plant development, building
development, facility development, government relations, product market share or
management.

 

Performance Goals may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Affiliate, division, department, region or function within the Company or
Affiliate in which the Participant is employed.  The Performance Goals may be
relative to the performance of one or more other companies or subsidiaries,
divisions, departments, regions or functions within such other companies, and
may be made relative to an index of one or more of the performance criteria
themselves. Awards may be granted subject to Performance Goals that are either
Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards.  The Performance Goals may include a threshold level of performance
below which no payment will be made (or no vesting will occur), levels of
performance at which specified payments will be paid (or specified vesting will
occur) and a maximum level of performance above which no additional payment will
be made (or at which full vesting will occur).  With respect to Qualified
Performance-Based Awards, each such Performance Goal will define in an objective
manner the extent to which the Performance Goal for a Performance Period has
been achieved.

 

(n)                                 “Performance Period” shall mean, unless the
Committee determines otherwise, a period of no longer than (i) 12 months with
respect to an Annual Award and (ii) 36 months with respect to a Long-Term Award.

 

(o)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof.

 

(p)                                 “Plan” shall mean MYR Group Inc. Senior
Management Incentive Plan, as amended or amended and restated from time to time.

 

(q)                                 “Qualified Performance-Based Award” means
any Award, or portion of such Award, to a Covered Employee that is intended to
satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Retirement” means a Participant’s
retirement from active employment with the Company and each of its Affiliates
after having attained “normal retirement age” (as such term is defined in the
Social Security Act of 1935, as amended).

 

3.                                      Administration.  The Plan shall be
administered by the Committee.  The Committee shall have the authority in its
sole discretion, subject to and not inconsistent with the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the terms, conditions, restrictions and
performance criteria, including Performance Goals, relating to any Award; to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, or surrendered; to construe and interpret the
Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of Awards; and to
make all other determinations deemed necessary or advisable for the
administration of the Plan.  The Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any parent or subsidiary of the
Company or the financial statements of the Company or any parent or subsidiary
of the Company, in response to changes in applicable laws or regulations or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles; provided
that with respect to any Qualified Performance-Based Awards such adjustment
shall be only to the extent it does not result in the loss of the otherwise
available exemption of such award under Section 162(m) of the Code.

 

All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company and the Participant (or
any person claiming any rights under the Plan from or through any Participant).

 

Subject to Section 162(m) of the Code or as otherwise required for compliance
with other applicable law, the Committee may delegate all or any part of its
authority under the Plan to any officer or officers of the Company.

 

4.                                      Eligibility.  Awards may be granted to
Participants in the sole discretion of the Committee.  In determining the
persons to whom Awards shall be granted and the Performance Goals relating to
each Award, the Committee shall take into account such factors as the Committee
shall deem relevant in connection with accomplishing the purposes of the Plan.

 

5.                                      Terms of Awards.  Awards granted
pursuant to the Plan shall be communicated to Participants in such form as the
Committee shall from time to time approve and the terms and conditions of such
Awards shall be set forth therein.

 

(a)                                 In General.  With respect to Qualified
Performance-Based Awards, on or prior to the earlier of the 90th day after the
commencement of a Performance Period or the date on which 25% of a Performance
Period has elapsed, the Committee shall specify in writing, by resolution of the
Committee or other appropriate action, the Participants for such Performance
Period and the Performance Goals applicable to each Award for each Participant
with respect to such Performance Period.  Unless otherwise provided by the
Committee in connection with specified terminations of employment and in
compliance with Section 162(m) of the Code, payment in respect of Qualified
Performance-Based Awards shall be made only if and to the extent the Performance
Goals with respect to such Performance Period are attained.

 

(b)                                 Performance Goals.  The Committee may grant
Awards subject to Performance Goals that are either Qualified Performance-Based
Awards or are not Qualified Performance-Based Awards.  If the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Goals
unsuitable, the Committee may in its discretion modify such Performance Goals or
the related level or levels of achievement, in whole or in part, as the
Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the

 

3

--------------------------------------------------------------------------------


 

award under Section 162(m) of the Code.  In such case, the Committee will not
make any modification of the Performance Goals or the level or levels of
achievement with respect to such Covered Employee.

 

(c)                                  Special Provisions Regarding Qualified
Performance-Based Awards.  Notwithstanding anything to the contrary contained in
this Section 5, the maximum amount that may be paid to a Covered Employee under
the Plan with respect to a Qualified Performance-Based Award is $5 million. 
Notwithstanding anything to the contrary herein, in determining the amount of
payment under a Qualified Performance-Based Award in respect of a Performance
Period, the Committee may cancel a Qualified Performance-Based Award or reduce
the amount payable under a Qualified Performance-Based Award that was otherwise
earned during a Performance Period through the use of Negative Discretion if, in
the Committee’s sole discretion, such cancellation or reduction is appropriate. 
In no event shall any discretionary authority granted to the Committee by the
Plan including, but not limited to, Negative Discretion, be used to (i) grant or
provide payment in respect of Qualified Performance-Based Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained or (ii) increase a Qualified Performance-Based Award above the
maximum amount payable under this Section 5(c).

 

(d)                                 Negative Discretion Regarding Awards That
Are Not Qualified Performance-Based Awards.  For the sake of clarification,
notwithstanding anything to the contrary herein, in determining the amount of
payment under an Award that is not a Qualified Performance-Based Award in
respect of a Performance Period, the Committee may cancel such Award or reduce
the amount payable under such Award that was otherwise earned during a
Performance Period through the use of Negative Discretion if, in the Committee’s
sole discretion, such cancellation or reduction is appropriate.

 

(e)                                  Time and Form of Payment.  All payments in
respect of Awards granted under this Plan shall be made in cash on or before
March 15 of the year following the year in which the Performance Period ends.

 

6.                                      Section 409A of the Code.  Awards under
the Plan, plus the Plan and its administration, are intended to comply with
Section 409A of the Code and the Plan and all Awards shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the effective
date of the Plan.  Notwithstanding any provision of the Plan or any Award to the
contrary, in the event that the Committee determines that any Award may or does
not comply with Section 409A of the Code, the Company may adopt such amendments
to the Plan and the affected Award (without Participant consent) or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (a) exempt the Plan and any Award from the
application of Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to an Award, or (b) comply with
the requirements of Section 409A of the Code.

 

Notwithstanding any provisions of this Plan to the contrary, if a Participant is
a “specified employee” (within the meaning of Section 409A of the Code and
determined pursuant to policies adopted by the Company) on his date of
separation from service and if any portion of an Award to be received by the
Participant upon his or her separation from service would be considered deferred
compensation under Section 409A of the Code, amounts of deferred compensation
that would otherwise be payable pursuant to this Plan during the six-month
period immediately following the Participant’s separation from service will
instead be paid or made available on the earlier of (i) the first day of the
seventh month following the date of the Participant’s separation from service
and (ii) the Participant’s death.

 

7.                                      General Provisions.

 

(a)                                 Compliance with Legal Requirements.  The
Plan and the granting and payment of Awards and the other obligations of the
Company under the Plan shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Nontransferability.  Awards shall not be
transferable by a Participant except upon the Participant’s death following the
end of the Performance Period but prior to the date payment is made, in which
case the Award shall be transferable in accordance with any beneficiary
designation made by the Participant in accordance with Section 7(l) below or, in
the absence thereof, by will or the laws of descent and distribution.

 

(c)                                  No Right To Continued Employment.  Nothing
in the Plan or in any Award granted pursuant hereto shall confer upon any
Participant the right to continue in the employ of the Company or to be entitled
to any remuneration or benefits not set forth in the Plan or to interfere with
or limit in any way whatever rights otherwise exist of the Company to terminate
such Participant’s employment or change such Participant’s remuneration.

 

(d)                                 Withholding Taxes.  Where a Participant or
other person is entitled to receive a payment pursuant to an Award hereunder,
the Company shall have the right either to deduct from the payment, or to
require the Participant or such other person to pay to the Company prior to
delivery of such payment, an amount sufficient to satisfy any federal, state,
local or other withholding tax requirements related thereto.

 

(e)                                  Amendment, Termination and Duration of the
Plan.  The Board or the Committee may at any time and from time to time alter,
amend, suspend, or terminate the Plan in whole or in part; provided that, no
amendment that requires stockholder approval in order for the Plan to continue
to comply with Section 162(m) of the Code shall be effective unless the same
shall be approved by the requisite vote of the stockholders of the Company.  The
Board or the Committee may amend the terms of any Award theretofore granted
under this Plan prospectively or retroactively, except in the case of a
Qualified Performance-Based Award (other than in connection with the
Participant’s death or Disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code.  In such case, the Board will not make any
modification of the Performance Goals or the level or levels of achievement with
respect to such Qualified Performance-Based Award.  Notwithstanding the
foregoing, but subject to Section 6 of the Plan, no amendment shall affect
adversely any of the rights of any Participant under any Award following the end
of the Performance Period to which such Award relates.

 

(f)                                   Participant Rights.  No Participant shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment for Participants.

 

(g)                                  Termination of Employment.

 

(i)                                     Unless otherwise provided by the
Committee, and except as set forth in subparagraph (ii) of this Section 7(g), a
Participant must be actively employed by the Company or one of its Affiliates at
the end of the Performance Period in order to be eligible to receive payment in
respect of such Award.

 

(ii)                                  Unless otherwise provided by the Committee
in compliance with Section 162(m) and Section 409A of the Code, if a
Participant’s employment is terminated as result of death or Disability prior to
the end of the Performance Period, the Participant’s Award shall be cancelled
and in respect of his or her cancelled Award the Participant shall receive a pro
rata portion of the Award as determined by the Committee.

 

(h)                                 Change in Control.  Notwithstanding any
provision in the Plan to the contrary, upon a Change in Control, unless
otherwise determined by the Committee with respect to an Award at the time of
its grant, each outstanding Award shall be cancelled and in respect of his or
her cancelled Award a Participant shall receive a pro rata portion of the
Award.  Such portion shall be calculated by multiplying the target amount of the
Award by a fraction, the numerator of which is the number of days completed in
the Performance Period prior to the Change in Control and the denominator of
which is the total number of days in the Performance Period.  The pro rata
portion of the Award shall be paid in cash as soon as practicable following the
Change in Control.  In addition, if any Award which a Participant earned under
the Plan during any Performance Period which ended prior to a Change in Control
has neither been paid to

 

5

--------------------------------------------------------------------------------


 

the Participant nor credited to such Participant under a deferred compensation
plan maintained or sponsored by the Company or an Affiliate prior to the Change
in Control, such Award shall be paid to the Participant within thirty (30) days
following such Change in Control and in no event later than the date specified
in Section 5(d).

 

(i)                                     Unfunded Status of Awards.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.

 

(j)                                    Governing Law. The Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
laws of the State of Delaware without giving effect to the conflict of laws
principles thereof.

 

(k)                                 Effective Date.  The MYR Group Inc. Senior
Management Incentive Plan took effect upon its original adoption by the Board,
subject to approval of the stockholders of the Company.  The Plan shall take
effect upon its adoption by the Board; provided, however, that the Plan shall be
subject to the requisite approval of the stockholders of the Company in order to
comply with Section 162(m) of the Code.  In the absence of such approval, any
Qualified Performance-Based Awards made pursuant to the Plan shall be null and
void.

 

(l)                                     Beneficiary.  A Participant may file
with the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation; provided, that, in the event the Participant does not designate a
beneficiary with respect to a particular Award, the Participant’s most recent
beneficiary designation form on file with the Company shall control.  If no
designated beneficiary survives the Participant and an Award is payable to the
Participant’s beneficiary pursuant to Section 7(b), the Participant’s estate
shall be deemed to be the grantee’s beneficiary.

 

(m)                             Interpretation.  The Plan is designed and
intended to comply, to the extent applicable, with Section 162(m) of the Code,
and all provisions hereof shall be construed in a manner to so comply.

 

6

--------------------------------------------------------------------------------